Citation Nr: 1426133	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.

4.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee.

5.  Entitlement to a higher disability evaluation for bilateral pes planus, evaluated as 10 percent disabling from May 3, 2006 to September 28, 2009, as 30 percent disabling from September 29, 2009 to March 21, 2013, and as 50 percent disabling from March 22, 2013.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to February 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
 
The Veteran testified before the undersigned Veterans Law Judge at a January 2014 videoconference hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for a cervical spine disability and entitlement to an increased disability evaluation for service-connected bilateral knee and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The August 2005 RO decision that denied entitlement to service connection for a cervical spine disability is final.

2.  New and material evidence has been received since the August 2005 RO decision.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying the Veteran's service connection claim for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012).

2.  Evidence received since the August 2005 rating decision is new and material; accordingly, the Veteran's previously denied claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

In this case, a claim for a cervical spine disability was previously denied in an August 2005 RO decision, and the Veteran did not appeal.  However, since the August 2005 RO, the Veteran has testified at a personal hearing before a member of the Board that he suffered continuously from neck pain and upper extremity numbness since an accident in service.  This evidence was not previously submitted to agency decisionmakers, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, the Veteran's previously denied claim for a cervical spine disability is reopened and will be addressed in the Remand portion of this decision.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the Veteran's previously denied claim and all other issues are being remanded for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a cervical spine disability is reopened and the appeal is granted to this extent only.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a cervical spine disability, as well as increased disability evaluations for bilateral pes planus and bilateral knee degenerative joint disease.

VA outpatient treatment records reflect that the Veteran was seen by VA Vocational Rehabilitation and Employment Services in 2010.  These records, particularly any assessments of the Veteran's functional capacity, are potentially relevant to the Veteran's claims, and in Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Accordingly, on remand, the Veteran's vocational rehabilitation file should be associated with his claims folder.

Additionally, the Veteran was last afforded a VA examination of his service-connected knee disabilities in July 2006.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for a new VA examination of his knees.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's most recent VA outpatient treatment records with the Veteran's claims folder.

2.  Associate the Veteran's VA Vocational Rehabilitation and Education Services file with his claims folder.

3.  The Veteran should also be scheduled for a new VA examination of his service-connected bilateral knee degenerative joint disease.  The examiner should note any functional impairment caused by each of the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


